Exhibit 10.12
SUPERIOR ENERGY SERVICES, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN
January 1, 2008

 



--------------------------------------------------------------------------------



 



Table of Contents

                      Page  
 
            ARTICLE I PURPOSE AND EFFECTIVE DATE     1  
 
            ARTICLE II DEFINITIONS     1  
2.01
  Administrative Committee     1  
2.02
  Base Salary     1  
2.03
  Base Salary Deferral     1  
2.04
  Beneficiary     1  
2.05
  Board     1  
2.06
  Bonus Compensation     1  
2.07
  Business Combination     1  
2.08
  CEO     2  
2.09
  Change of Control     2  
2.10
  Change of Control Participant     3  
2.11
  Claimant     3  
2.12
  Code     3  
2.13
  Common Stock     3  
2.14
  Company     3  
2.15
  Compensation Committee     3  
2.16
  Deferral Account     4  
2.17
  Deferral Period     4  
2.18
  Deferred Amount     4  
2.19
  Designee     4  
2.20
  Disabled     4  
2.21
  Eligible Compensation     4  
2.22
  ERISA     4  
2.23
  Form of Payment     4  
2.24
  401(k) Plan     4  
2.25
  Hardship Withdrawal     4  
2.26
  Hypothetical Investment Benchmark     4  
2.27
  Incumbent Board     4  
2.28
  Key Employee     5  
2.29
  Participant     5  
2.30
  Participation Agreement     5  
2.31
  Plan Year     5  
2.32
  Post Transaction Corporation     5  
2.33
  Retirement     5  
2.34
  Separation from Service     5  
2.35
  Superior     5  
2.36
  Unforeseeable Emergency     5  
2.37
  Valuation Date     6  
 
            ARTICLE III PARTICIPATION AND PARTICIPANT ELECTIONS     6  
3.01
  Participation     6  

i 



--------------------------------------------------------------------------------



 



                      Page  
 
           
3.02
  Participation Agreement Timing and Effective Dates     6  
3.03
  Contents of Participation Agreement     6  
3.04
  Modification or Revocation of Election by Participant     7  
 
            ARTICLE IV ELECTIVE DEFERRALS AND VESTING     8  
4.01
  Elective Deferred Compensation     8  
4.02
  Vesting of Deferral Account     8  
 
            ARTICLE V MAINTENANCE AND INVESTMENT OF ACCOUNTS     8  
5.01
  Maintenance of Accounts     8  
5.02
  Hypothetical Investment Benchmarks     8  
5.03
  Statement of Accounts     8  
 
            ARTICLE VI BENEFITS     9  
6.01
  Time and Form of Payment     9  
6.02
  In-Service Distributions; Effect of Separation from Service     9  
6.03
  Death or Disability     10  
6.04
  Hardship Withdrawals     10  
6.05
  Withholding of Taxes     10  
6.06
  Acceleration of Payment     10  
6.07
  Delay of Payment     12  
 
            ARTICLE VII BENEFICIARY DESIGNATION     13  
7.01
  Beneficiary Designation     13  
7.02
  No Beneficiary Designation     13  
 
            ARTICLE VIII ADMINISTRATION     13  
8.01
  Administrative Committee Duties     13  
8.02
  Claims Procedure     14  
 
            ARTICLE IX AMENDMENT AND TERMINATION OF PLAN     15  
9.01
  Amendment     15  
9.02
  Company's Right to Terminate     16  
 
            ARTICLE X MISCELLANEOUS     16  
10.01
  Unfunded Plan     16  
10.02
  Nonassignability     17  
10.03
  Validity and Severability; Code Section 409A     17  
10.04
  Governing Law     17  
10.05
  Employment Status     17  
10.06
  Underlying Plans and Programs     17  

ii 



--------------------------------------------------------------------------------



 



ARTICLE I
PURPOSE AND EFFECTIVE DATE
     The purpose of the Superior Energy Nonqualified Deferred Compensation Plan
(“Plan”) is to aid Superior Energy Services, Inc. (“Superior”) and its
wholly-owned subsidiaries in retaining and attracting executive employees by
providing them with tax deferred savings opportunities. The Plan provides a
select group of management and highly compensated employees (within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (ERISA)) with the opportunity to elect to defer
receipt of specified portions of compensation, and to have these deferred
amounts treated as if invested in specified hypothetical investment benchmarks.
The Plan is intended to comply with Code Section 409A. The Plan was originally
adopted effective September 1, 2004, and this amended and restated Plan is
effective January 1, 2008.
ARTICLE II
DEFINITIONS
     For the purposes of this Plan, the following words and phrases shall have
the meanings indicated, unless the context clearly indicates otherwise:
     2.01 Administrative Committee. “Administrative Committee” means the
committee appointed by the Compensation Committee or by any person(s) to whom
the Compensation Committee has delegated the power of appointment. As of the
date effective date of the Plan, the persons listed on Appendix B are members of
the Administrative Committee.
     2.02 Base Salary. “Base Salary” means the base rate of cash compensation
paid by the Company to or for the benefit of a Participant for services rendered
or labor performed while a Participant, before any reduction for withholdings or
amounts deferred under the Plan or any other salary reduction program.
     2.03 Base Salary Deferral. “Base Salary Deferral” means the amount of a
Participant’s Base Salary that the Participant elects to have withheld on a
pre-tax basis from his Base Salary and credited to his Deferral Account pursuant
to, and subject to the limitations of, Article IV.
     2.04 Beneficiary. “Beneficiary” means the person, persons or entity
designated by the Participant to receive any benefits payable under the Plan
pursuant to Article VIII.
     2.05 Board. “Board” means the Board of Directors of Superior.
     2.06 Bonus Compensation. “Bonus Compensation” means the cash bonus paid
annually during the first quarter and fifty percent (50%) of any Performance
Share Unit (“PSU”) awards paid by Superior (i.e. the minimum portion of the PSUs
that, per the terms of the PSU, must be paid in cash), after any withholdings or
salary reductions, but before reduction for amounts deferred under the Plan.
     2.07 Business Combination. “Business Combination” has the meaning set forth
in Section 2.09(c).

1



--------------------------------------------------------------------------------



 



     2.08 CEO. “CEO” means the Chief Executive Officer of Superior.
     2.09 Change of Control. “Change of Control” means:
     (a) the acquisition by any person of beneficial ownership of 50% or more of
the outstanding shares of the Common Stock or 50% or more of the combined voting
power of Superior’s then outstanding securities entitled to vote generally in
the election of directors; provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change of
Control:
     (1) any acquisition (other than a Business Combination (as defined below)
which constitutes a Change of Control under Section 2.09(c) hereof) of Common
Stock directly from Superior,
     (2) any acquisition of Common Stock by Superior,
     (3) any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by Superior or any corporation controlled
by the Company, or
     (4) any acquisition of Common Stock by any corporation or other entity
pursuant to a Business Combination that does not constitute a Change of Control
under Section 2.09(c) hereof; or
     (b) individuals who, as of September 1, 2004, constituted the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election, or nomination for election by Superior’s stockholders,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board shall be considered a member of the Incumbent Board, unless
such individual’s initial assumption of office occurs as a result of an actual
or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a person other than the Incumbent Board; or
     (c) consummation of a reorganization, share exchange, merger or
consolidation (including any such transaction involving any direct or indirect
subsidiary of Superior) or sale or other disposition of all or substantially all
of the assets of Superior (a “Business Combination”); provided, however, that in
no such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination:
     (1) the individuals and entities who were the beneficial owners of
Superior’s outstanding Common Stock and Superior’s voting securities entitled to
vote generally in the election of directors immediately prior to such Business
Combination have direct or indirect beneficial ownership, respectively, of more
than 50% of the then outstanding shares of common stock, and more than 50% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the surviving or successor

2



--------------------------------------------------------------------------------



 



corporation, or, if applicable, the ultimate parent company thereof (the
“Post-Transaction Corporation”), and
     (2) except to the extent that such ownership existed prior to the Business
Combination, no person (excluding the Post-Transaction Corporation and any
employee benefit plan or related trust of either Superior, the Post-Transaction
Corporation or any subsidiary of either corporation) beneficially owns, directly
or indirectly, 25% or more of the then outstanding shares of common stock of the
corporation resulting from such Business Combination or 25% or more of the
combined voting power of the then outstanding voting securities of such
corporation, and
     (3) at least a majority of the members of the board of directors of the
Post-Transaction Corporation were members of the Incumbent Board at the time of
the execution of the initial agreement, or of the action of the Board providing
for such Business Combination; or
     (d) approval by the stockholders of Superior of a complete liquidation or
dissolution of Superior.
For purposes of this Section 2.09, the term “person” shall mean a natural person
or entity, and shall also mean the group or syndicate created when two or more
persons act as a syndicate or other group (including, without limitation, a
partnership or limited partnership) for the purpose of acquiring, holding, or
disposing of a security, except that “person” shall not include an underwriter
temporarily holding a security pursuant to an offering of the security.
Notwithstanding this Section 2.09, no payment shall be made from this Plan as a
result of a Change of Control unless the Change of Control is also a
Section 409A Change of Control.
     2.10 Change of Control Participant. “Change of Control Participant” has the
meaning set forth in Section 9.02(a).
     2.11 Claimant. “Claimant” has the meaning set forth in Section 8.02(a).
     2.12 Code. “Code” means the Internal Revenue Code of 1986, as amended.
References to any provision of the Code or regulation (including a proposed
regulation) thereunder shall include any successor provisions or regulations.
     2.13 Common Stock. “Common Stock” means the common stock of Superior.
     2.14 Company. “Company” means Superior and all entities with whom Superior
would be considered a single employer under Section 414(b) of the Code
(employees of a controlled group of corporations), and all entities with whom
Superior would be considered a single employer under Section 414(c) of the Code
(employees of partnerships, proprietorships, etc., under common control).
     2.15 Compensation Committee. “Compensation Committee” means the
Compensation Committee of the Board.

3



--------------------------------------------------------------------------------



 



     2.16 Deferral Account. “Deferral Account” means the account maintained on
the books of the Company for each Participant pursuant to Article VI.
     2.17 Deferral Period. “Deferral Period” has the meaning set forth in
Section 3.02.
     2.18 Deferred Amount. “Deferred Amount” has the meaning set forth in
Section 3.02.
     2.19 Designee. “Designee” means any individual(s) to whom the Board or
Administrative or Compensation Committee has delegated the authority to take
action under the Plan. Wherever Board or Compensation or Administrative
Committee is referenced in the Plan, such reference shall be deemed to also
refer to Designee.
     2.20 Disabled. A Participant shall be considered Disabled if the
Participant:
     (a) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or
     (b) is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.
     2.21 Eligible Compensation. “Eligible Compensation” means any Base Salary
and Bonus Compensation otherwise earned with respect to a Plan Year. Eligible
Compensation does not include expense reimbursements, any form of noncash
compensation, stock-based plans, or benefits.
     2.22 ERISA. “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.
     2.23 Form of Payment. “Form of Payment” means payment in a lump sum or
annual installments (not to exceed 15).
     2.24 401(k) Plan. “401(k) Plan” means the Superior Energy 401(k) Plan, as
amended.
     2.25 Hardship Withdrawal. “Hardship Withdrawal” means the early payment of
all or part of the balance in a Deferral Account(s) in the event of an
Unforeseeable Emergency.
     2.26 Hypothetical Investment Benchmark. “Hypothetical Investment Benchmark”
means the phantom investment benchmarks which are used to measure the return
credited to a Participant’s Deferral Account. The Hypothetical Investment
Benchmarks are specified by the Administrative Committee and may change from
time to time
     2.27 Incumbent Board. “Incumbent Board” has the meaning set forth in
Section 2.09(b).

4



--------------------------------------------------------------------------------



 



     2.28 Key Employee. “Key Employee” shall mean a Participant who is a key
employee of the Company under Code Section 416(i) and/or Treasury Regulations
Section 1.409A-1(i) because of final and binding action taken by the Board or
the Compensation Committee, or by operation of such Code section or regulation.
The definition set forth in Section 416(i) of the Code is adjusted by the
Secretary of the Treasury for cost-of-living changes, but as of January 1, 2008,
Code Section 416(i) states that a Key Employee is:
     (a) an officer of the Company having annual compensation from the Company
of greater than $150,000 ($160,000 as of January 1, 2009) (no more than 50
employees of the Company are required to be treated as officers);
     (b) an owner of 1% or more of the Company having annual compensation from
the Company greater than $150,000; or
     (c) an owner of 5% or more of the Company.
     2.29 Participant. “Participant” means any individual who is eligible to
participate in this Plan under Section 3.01, and who elects to participate by
filing a Participation Agreement as provided in Article IV.
     2.30 Participation Agreement. “Participation Agreement” means the form
completed by a Participant in accordance with Article IV.
     2.31 Plan Year. “Plan Year” means a twelve-month period beginning January 1
and ending the following December 31.
     2.32 Post Transaction Corporation. “Post-Transaction Corporation” has the
meaning set forth in Section 2.09(c).
     2.33 Retirement. “Retirement” means Separation from Service of a
Participant from the Company after attaining age 65, or after age 55 with at
least five years of service (in accordance with the method of determining years
of service adopted by the Company).
     2.34 Separation from Service. “Separation from Service” means “separation
from service” with the Company as defined in Treasury
Regulation Section 1.409A-1(h).
     2.35 Superior. “Superior” means Superior Energy Services, Inc. and its
successors and assigns, including but not limited to any corporation or entity
with or into which such company may merge or consolidate.
     2.36 Unforeseeable Emergency. “Unforeseeable Emergency” means a severe
financial hardship of the Participant or Beneficiary resulting from an illness
or accident of the Participant or Beneficiary, the Participant’s or
Beneficiary’s spouse, or the Participant’s or Beneficiary’s dependent (as
defined in Code Section 152(a)); loss of the Participant’s or Beneficiary’s
property due to casualty (including the need to rebuild a home following damage
to a home not otherwise covered by insurance, for example, not as a result of a
natural disaster); or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant or Beneficiary. In addition, the need to pay for medical

5



--------------------------------------------------------------------------------



 



expenses, including non-refundable deductibles, as well as for the costs of
prescription drug medication, may constitute an Unforeseeable Emergency.
Finally, the need to pay for the funeral expenses of a spouse or a dependent (as
defined in Code Section 152(a)) may also constitute an Unforeseeable Emergency.
An Unforeseeable Emergency must satisfy the requirements of Treasury
Regulation Section 1.409A-3(i)(3) in order for a payment to be made.
     2.37 Valuation Date. “Valuation Date” means the last calendar date when the
New York Stock Exchange was open, or such other date as the Administrative
Committee in its sole discretion may determine.
ARTICLE III
PARTICIPATION AND PARTICIPANT ELECTIONS
     3.01 Participation. Participation in the Plan shall be limited to
executives who (i) are included on a list of eligible employees that the CEO or
the Administrative Committee shall establish and revise from time to time and
(ii) elect to participate in this Plan by filing a Participation Agreement with
the Administrative Committee or its Designee.
     3.02 Participation Agreement Timing and Effective Dates.
     (a) A Participation Agreement must be filed prior to the December 15th
immediately preceding the Plan Year for which it is effective or by such earlier
or later deadline as the Administrative Committee may prescribe (but no later
than December 31).
     (b) Notwithstanding Section 3.02(a), a Participant who is newly eligible
for the Plan (as determined in accordance with Treas. Reg.
Section 1.409A-2(a)(7)) and who does not participate in any other account
balance type nonqualified plan (as determined by Treas. Reg.
Section 1.409A-1(c)) of the Company may file a Participation Agreement effective
for the remainder of the initial Plan Year and applicable to compensation earned
in the remainder of such Plan Year, but only if such election is made not more
than 30 days after the Participant becomes eligible for the Plan. In the case of
Bonus Compensation, an election by such newly eligible Participant shall only
apply to the portion of the Bonus Compensation that is no greater than the total
amount of Bonus Compensation for the calendar year multiplied by the ratio of
the number of days remaining in the calendar year after the election over 365,
unless such bonus meets the requirements of Section 3.02(c).
     (c) The Administrative Committee may allow Participants whose Bonus
Compensation is “performance based” (as defined in Treas. Reg.
Section 1.409A-1(e)) to execute a Participation Agreement applicable to such
Bonus Compensation by the deadline established by the Retirement Committee,
which shall be no later than 6 months prior to the end of the service period
during which the Bonus Compensation is earned (e.g. June 30 for calendar year
bonuses).
     3.03 Contents of Participation Agreement. The Administrative Committee
shall have the discretion to specify the contents of Participation Agreements.
Subject to Article VII, each Participation Agreement shall set forth: (i) the
amount of Eligible Compensation for the

6



--------------------------------------------------------------------------------



 



Plan Year or performance period to which the Participation Agreement relates
that is to be deferred under the Plan (the “Deferred Amount”), expressed as
either a dollar amount or a percentage of the Base Salary and Bonus Compensation
for such Plan Year or performance period; provided that the maximum Deferred
Amount for any Plan Year shall not exceed 75% of Base Salary and 100% of Bonus
Compensation; (ii) the period after which payment of the Deferred Amount is to
be made or begin to be made (the “Deferral Period”), and (iii) the form in which
payments are to be made, which may be a lump sum or in substantially equal
annual installments of 2 to 15 years. The Deferral Period may be expressed as
ending on a specified date, upon the occurrence of an event (such as a
Participant’s Separation from Service), or in accordance with such other terms
and options that may be set forth in the Participation Agreement. The Deferral
Period cannot end later than the year in which the Participant attains age 65
(unless the Participant remains employed by the Company when he/she attains age
65, in which case the Deferral Period will end upon the Participant’s Retirement
or Separation from Service with the Company).
     3.04 Modification or Revocation of Election by Participant.
     (a) A Participant may not change the amount of his Base Salary Deferrals
during a Plan Year. However, a Participant may discontinue a Base Salary
Deferral election if he experiences an Unforseeable Emergency, or if such
discontinuance is required in order to enable the Participant to take a hardship
withdrawal from a 401(k) Plan in accordance with Treas. Reg.
Section 1.401(k)-1(d)(3), on such forms and subject to such limitations and
restrictions as the Administrative Committee may prescribe. If approved by the
Administrative Committee, revocation shall take effect as of the first payroll
period next following its filing. If a Participant discontinues a Base Salary
Deferral election during a Plan Year, he will not be permitted to elect to make
Base Salary Deferrals again until the later of 6 months from the date of
discontinuance or the commencement of the following Plan Year.
     (b) A Participant may make an election to change the time or form of
his/her payment from the Plan as set forth in an existing Participation
Agreement, but in accordance with Treas. Reg. Section 1.409A-2(b), such a change
must include the lengthening of the Deferral Period by no less than five years
from the original payment date under the Participation Agreement (as in effect
before such amendment). In addition, such amended Participation Agreement must
be filed with the Administrative Committee or its Designee at least 12 months
prior to the date of the first scheduled payment under the Participation
Agreement (as in effect before such amendment), and will not be effective for
12 months. Under no circumstances may a Participant’s Participation Agreement be
retroactively entered into, modified or revoked.
     (c) In accordance with IRS Notice 2007-86, on or before December 31, 2008,
a Participant may make a new election regarding the time or form of payment of
amounts deferred prior to January 1, 2009. However, a Participant cannot elect
to change the time or form of payment of amounts that would, absent the new
election, be paid in the year in which the new election is made. Likewise, a
Participant cannot cause payments to be made in the year in which the new
election is made that would, absent the new election,

7



--------------------------------------------------------------------------------



 



be paid in a subsequent year. Election changes pursuant to this Section 3.04(c)
shall not be subject to the requirements of Section 3.04(b).
ARTICLE IV
ELECTIVE DEFERRALS AND VESTING
     4.01 Elective Deferred Compensation. The Deferred Amount of a Participant
with respect to each Plan Year of participation in the Plan shall be credited by
the Administrative Committee to the Participant’s Deferral Account as and when
such Deferred Amount would otherwise have been paid to the Participant. To the
extent that the Company is required to withhold any taxes or other amounts from
the Deferred Amount pursuant to any state, Federal or local law, such amounts
shall be taken out of other compensation eligible to be paid to the Participant
that is not deferred under this Plan, unless otherwise specified by the
Administrative Committee pursuant to Section 6.06(c) or (f)
     4.02 Vesting of Deferral Account. Participants shall be 100% vested in
Deferral Accounts at all times.
ARTICLE V
MAINTENANCE AND INVESTMENT OF ACCOUNTS
     5.01 Maintenance of Accounts. Separate Deferral Accounts shall be
maintained for each Participant. More than one Deferral Account may be
maintained for a Participant as necessary to reflect (a) various Hypothetical
Investment Benchmarks and/or (b) separate Participation Agreements specifying
different Deferral Periods, deferral sources, and/or forms of payment. A
Participant’s Deferral Account(s) shall be utilized solely as a device for the
measurement and determination of the amounts to be paid to the Participant
pursuant to this Plan, and shall not constitute or be treated as a trust fund of
any kind. The Administrative Committee shall determine the balance of each
Deferral Account, as of each Valuation Date, by adjusting the balance of such
Deferral Account as of the immediately preceding Valuation Date to reflect
changes in the value of the deemed investments thereof, credits and debits
pursuant to Section 4.01 and Section 5.02 and distributions pursuant to
Article VII with respect to such Deferral Account since the preceding Valuation
Date.
     5.02 Hypothetical Investment Benchmarks. Each Participant shall be entitled
to direct the manner in which his or her Deferral Accounts will be deemed to be
invested by selecting among the Hypothetical Investment Benchmarks specified in
Appendix A hereto, as amended by the Administrative Committee from time to time,
and in accordance with such rules, regulations and procedures as the
Administrative Committee may establish from time to time. Notwithstanding
anything to the contrary herein, earnings and losses based on a Participant’s
investment elections shall begin to accrue as of the date such Participant’s
Deferred Amounts are credited to his/her Deferral Accounts.
     5.03 Statement of Accounts. The Administrative Committee shall submit to
each Participant quarterly statements of his or her Deferral Account(s) in such
form as the Administrative Committee deems desirable, setting forth the balance
to the credit of such Participant in his or her Deferral Account(s) as of the
end of the most recently completed quarter.

8



--------------------------------------------------------------------------------



 



ARTICLE VI
BENEFITS
     6.01 Time and Form of Payment. Unless otherwise stated in this Article VII,
at the end of the Deferral Period for each Deferral Account, the Company shall
pay to the Participant the balance of such Deferral Account at the time or times
elected by the Participant in the applicable Participation Agreement; provided
that if the Participant has elected to receive payments from a Deferral Account
in a lump sum, the Company shall pay the balance in such Deferral Account
(determined as of the most recent Valuation Date preceding or coinciding with
the payment date) in a lump sum in cash as soon as practicable after the end of
the Deferral Period (no later than 90 days after the Deferral Period). If the
Participant has elected to receive payments from a Deferral Account in
installments, the Company shall make annual cash payments from such Deferral
Account, each of which shall consist of an amount equal to (i) the balance of
such Deferral Account as of the most recent Valuation Date preceding or
coinciding with the payment date times (ii) a fraction, the numerator of which
is one and the denominator of which is the number of remaining installments
(including the installment being paid). The first such installment shall be paid
in January of the year specified in the Participation Agreement (for specified
date payments), in January of the year following Separation from Service (for
payments triggered by a Separation from Service) or as otherwise specified in
the Participation Agreement upon reaching the end of the Deferral Period. Each
subsequent installment shall be paid in January of the following years and shall
be deemed to be made on a pro rata basis from each of the different deemed
investments of the Deferral Account (if there is more than one such deemed
investment). The Participant’s Separation from Service may impact the time and
form of his payment, as set forth in Section 6.02. If a Participant is subject
to the 6-month delay set forth in Section 6.02, then the first installment shall
be paid on the later of January of the year following Separation from Service or
the first day of the seventh month after the Separation from Service, and all
future payments (if any) shall be made in January of each following year.
     6.02 In-Service Distributions; Effect of Separation from Service. Subject
to Article VII hereof, if a Participant has elected to defer Eligible
Compensation under the Plan for a stated number of years, the account balance of
the Participant (determined as of the most recent Valuation Date preceding such
Deferral Period) shall be distributed in installments or a lump sum in
accordance with the Plan and as elected in the Participation Agreement.
Notwithstanding the previous sentence, if a Participant has a Separation from
Service before the payment date specified in his/her Participation Agreement,
his/her account balance shall be distributed to him/her as soon as
administratively feasible following the Separation from Service in a lump sum
payment, unless such termination qualifies as a Retirement, in which case the
distribution shall commence as soon as administratively feasible (no later than
90 days after such Separation from Service), but shall be in the form of payment
designated by the Participant in the applicable Participation Agreement. If a
Participant has commenced receiving installment payments prior to his Separation
from Service, the remaining installments shall be paid to the Participant in a
lump sum as soon as administratively feasible following the Separation from
Service (no later than 90 days after such termination), unless the Separation
from Service constitutes a Retirement, in which case the remaining installments
shall be paid pursuant to the original payment schedule. Lump sum payments under
this Section 6.03 shall be made no later than 90 days after the Separation of
Service. Notwithstanding this Section 6.02, a Participant who is a Key Employee
shall not receive a distribution from his Deferral Account(s) on account of
his/her

9



--------------------------------------------------------------------------------



 



Separation from Service until the first day of the seventh month following such
Separation from Service, unless such balance is distributable pursuant to
another provision of the Plan (e.g. due to death or Disability).
     6.03 Death or Disability. Notwithstanding the provisions of Section 6.01
and 6.02 hereof and any Participation Agreement, if a Participant dies or
becomes Disabled (whether before or after Separation from Service) prior to
receiving full payment of his/her Deferral Account(s), the Company shall pay the
remaining balance of his/her Deferral Account (determined as of the most recent
Valuation Date preceding or coinciding with such event) to the Participant or
the Participant’s Beneficiary or Beneficiaries (as the case may be) in a lump
sum in cash as soon as practicable following the occurrence of such event (no
later than 90 days after the event occurs).
     6.04 Hardship Withdrawals. Notwithstanding the provisions of Section 6.01
and any Participation Agreement, a Participant shall be entitled to early
payment of all or part of the balance in his/her Deferral Account(s) in the
event of an Unforeseeable Emergency, in accordance with this Section 6.04. A
distribution pursuant to this Section 6.04 may only be made to the extent
reasonably needed to satisfy the Unforeseeable Emergency need, and may not be
made if such need is or may be relieved (i) through reimbursement or
compensation by insurance or otherwise, (ii) by liquidation of the Participant’s
assets to the extent such liquidation would not itself cause severe financial
hardship, or (iii) by cessation of deferrals under the Plan. An application for
an early payment under this Section 6.04 shall be made to the Administrative
Committee in such form and in accordance with such procedures as the
Administrative Committee shall determine from time to time. The determination of
whether and in what amount and form a distribution will be permitted pursuant to
this Section 6.04 shall be made by the Administrative Committee.
     6.05 Withholding of Taxes. Notwithstanding any other provision of this
Plan, the Company shall withhold from payments made hereunder any amounts
required to be so withheld by any applicable law or regulation.
     6.06 Acceleration of Payment. A Participant shall have no right to compel
any accelerated payment of amounts due to a Participant. The Company may
accelerate the payment of some or all of the amounts due to a Participant in a
given year only in accordance with this Section and Section 409A of the Code.
     (a) Domestic Relations Orders. The Administrative Committee may, in its
sole and absolute discretion, accelerate the time or schedule of a payment under
the Plan to an individual other than the Participant as may be necessary to
fulfill a domestic relations order (as defined in Section 414(p)(1)(B) of the
Code).
     (b) Conflicts of Interest. The Administrative Committee may, in its sole
and absolute discretion, provide for the acceleration of the time or schedule of
a payment under the Plan to the extent necessary for any Federal officer or
employee in the executive branch to comply with an ethics agreement with the
Federal government. Additionally, the Committee may, in its sole discretion,
provide for the acceleration of the time or schedule of a payment under the Plan
to the extent reasonably necessary to avoid the violation of an applicable
Federal,

10



--------------------------------------------------------------------------------



 



state, local, or foreign ethics law or conflicts of interest law (including
where such payment is reasonably necessary to permit the Participant to
participate in activities in the normal course of his or her position in which
the Participant would otherwise not be able to participate under an applicable
rule).
     (c) Employment Taxes. The Administrative Committee may, in its sole and
absolute discretion, provide for the acceleration of the time or schedule of a
payment under the Plan to pay the Federal Insurance Contributions Act (FICA) tax
imposed under Sections 3101, 3121(a), and 3121(v)(2) of the Code, on
compensation deferred under the Plan (the FICA amount). Additionally, the
Administrative Committee may, in its sole discretion, provide for the
acceleration of the time or schedule of a payment, to pay the income tax at
source on wages imposed under Section 3401 of the Code or the corresponding
withholding provisions of applicable state, local, or foreign tax laws as a
result of the payment of the FICA amount, and to pay the additional income tax
at source on wages attributable to the pyramiding Section 3401 of the Code wages
and taxes. However, the total payment under this acceleration provision must not
exceed the aggregate of the FICA amount, and the income tax withholding related
to such FICA amount.
     (d) Limited Cash-Outs. The Administrative Committee may, in its sole
discretion, require a mandatory lump sum payment of amounts deferred under the
Plan that do not exceed the applicable dollar amount under Section 402(g)(1)(B)
of the Code, provided that the payment results in the termination and
liquidation of the entirety of the Participant’s interest under the Plan,
including all agreements, methods, programs, or other arrangements with respect
to which deferrals of compensation are treated as having been deferred under a
single plan under Section 409A of the Code.
     (e) Payment Upon Income Inclusion Under Section 409A. The Administrative
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan if at any time the Plan fails to meet
the requirements of Section 409A of the Code. The payment may not exceed the
amount required to be included in income as a result of the failure to comply
with the requirements of Section 409A of the Code.
     (f) Payment of State, Local, or Foreign Taxes. The Administrative Committee
may, in its sole discretion, provide for the acceleration of the time or
schedule of a payment under the Plan to reflect payment of state, local, or
foreign tax obligations arising from participation in the Plan that apply to an
amount deferred under the Plan before the amount is paid or made available to
the participant (the state, local, or foreign tax amount). Such payment may not
exceed the amount of such taxes due as a result of participation in the Plan.
The payment may be made in the form of withholding pursuant to provisions of
applicable state, local, or foreign law or by payment directly to the
Participant. Additionally, the Administrative Committee may, in its sole
discretion, provide for the acceleration of the time or schedule of a payment
under the Plan to pay the income tax at source on wages imposed under
Section 3401 of the Code as a result of such payment and to pay the additional
income tax at source on wages imposed under Section 3401 of the Code
attributable to such additional wages and taxes. However, the total payment
under this acceleration provision must not exceed the aggregate of the state,
local, and foreign tax amount, and the income tax withholding related to such
state, local, and foreign tax amount.

11



--------------------------------------------------------------------------------



 



     (g) Bona Fide Disputes as to a Right to a Payment. The Compensation
Committee may, in its sole discretion, provide for the acceleration of the time
or schedule of a payment under the Plan where such payments occur as part of a
settlement between the Participant and the Company of an arm’s length, bona fide
dispute as to the Participant’s right to the deferred amount, if done in
accordance with Treasury Regulation Section 1.409A-3(j)(4)(xiv).
     (h) Plan Terminations and Liquidations. The Compensation Committee may, in
its sole discretion, provide for the acceleration of the time or schedule of a
payment under the Plan as provided in Section 9.02.
     (i) Other Events and Conditions. A payment may be accelerated upon such
other events and conditions as the Internal Revenue Service may prescribe in
generally applicable guidance published in the Internal Revenue Bulletin.
     6.07 Delay of Payment. The Company may delay a payment otherwise due
hereunder to a date after the designated payment date under any of the following
circumstances:
     (a) Company Contracts. Payments that would violate loan covenants or other
contractual terms to which the Company is a party, where such a violation would
result in material harm to the Company (in such case, payment will be made at
the earliest date at which the Company reasonably anticipates that the making of
the payment will not cause such violation, or such violation will not cause
material harm to the Company).
     (b) Legal Compliance. If the Company reasonably anticipates that the making
of the payment will violate applicable law, provided that the payment shall be
made at the earliest date at which the Company reasonably anticipates that the
making of the payment will not cause such violation. (The making of a payment
that would cause inclusion in gross income or the application of any penalty
provision or other provision of the Code is not treated as a violation of
applicable law.)
     (c) Compensation Deduction. If the Company reasonably anticipates that its
deduction with respect to a payment under the Plan would be limited by the
application of Code Section 162(m) (in such case, payment will be made at either
the earliest date at which the Company reasonably anticipates that the deduction
of the payment will not be so limited or the calendar year in which the
Participant experiences a Separation from Service).
     (d) Other Events and Conditions. Payment may also be delayed upon such
other events and conditions as the Commissioner of Internal Revenue may
prescribe in generally applicable guidance published in the Internal Revenue
Bulletin, if a Participant is subject to the requirements of Section 16(a) of
the Securities Exchange Act of 1934, the Participant’s balance in his Deferral
Account(s) shall not be distributed on account of a Change in Control prior to
the date that is one year after the date of the Change of Control, unless such
balance is distributable pursuant to another provision of the Plan.

12



--------------------------------------------------------------------------------



 



ARTICLE VII
BENEFICIARY DESIGNATION
     7.01 Beneficiary Designation. Each Participant shall have the right, at any
time, to designate any person, persons or entity as his Beneficiary or
Beneficiaries. A Beneficiary designation shall be made, and may be amended, by
the Participant by filing a written designation with the Administrative
Committee, on such form and in accordance with such procedures as the
Administrative Committee shall establish from time to time.
     7.02 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided above, or if all designated Beneficiaries predecease the
Participant, then the Participant shall be deemed to have designated the
surviving spouse of the Participant as the designated Beneficiary. If the
Participant dies without a designated Beneficiary (or spouse as the deemed
designated Beneficiary), then the Participant’s Beneficiary shall be deemed to
be the Participant’s estate.
ARTICLE VIII
ADMINISTRATION
     8.01 Administrative Committee Duties. The Plan shall be administered by the
Administrative Committee. A majority of the members of the Administrative
Committee shall constitute a quorum. All resolutions or other action taken by
the Administrative Committee shall be by a vote of a majority of its members
present at any meeting or, without a meeting, by an instrument in writing signed
by all its members. Members of the Administrative Committee may participate in a
meeting of such committee by means of a conference telephone or similar
communications equipment that enables all persons participating in the meeting
to hear each other, and such participation in a meeting shall constitute
presence in person at the meeting and waiver of notice of such meeting.
     The Administrative Committee shall be responsible for the administration of
this Plan and shall have all powers necessary to administer this Plan, including
discretionary authority to determine eligibility for benefits and to decide
claims under the terms of this Plan, except to the extent that any such powers
are vested in any other person. The Administrative Committee may from time to
time establish rules for the administration of this Plan, and it shall have the
exclusive right to interpret this Plan and to decide any matters arising in
connection with the administration and operation of this Plan. All rules,
interpretations and decisions of the Administrative Committee shall be
conclusive and binding on the Company, Participants and Beneficiaries.
     The Administrative Committee’s responsibilities shall include, but shall
not be limited to, determining in the first instance issues related to
eligibility, Hypothetical Investment Benchmarks, distribution of Deferred
Amounts, determination of account balances, crediting of hypothetical earnings
and debiting of hypothetical losses and of distributions, in-service
withdrawals, deferral elections and any other duties concerning the day-to-day
operation of this Plan. The Administrative Committee may designate one of its
members as a chairperson and may retain and supervise outside providers, third
party administrators, record keepers and

13



--------------------------------------------------------------------------------



 



professionals (including in-house professionals) to perform any or all of the
duties delegated to it hereunder.
     Neither a member of the Board nor any member of the Administrative
Committee shall be liable for any act or action hereunder, whether of omission
or commission, by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated or for
anything done or omitted to be done in connection with this Plan. The
Administrative Committee shall keep records of all of its proceedings and shall
keep records of all payments made to Participants or Beneficiaries and payments
made for expenses or otherwise.
     Any member of the Administrative Committee who is due a benefit under the
Plan shall recuse himself or herself from any Administrative Committee
deliberations that concern such member’s benefits, including deliberations
concerning such member’s eligibility for a benefit or his or her level of
benefits. The previous sentence shall not apply to deliberations that apply to
Participants generally rather than the particular member at issue.
     The Company shall, to the fullest extent permitted by law, indemnify each
director, officer or employee of the Company (including the heirs, executors,
administrators and other personal representatives of such person) and each
member of the Administrative Committee against expenses (including attorneys’
fees), judgments, fines, amounts paid in settlement, actually and reasonably
incurred by such person in connection with any threatened, pending or actual
suit, action or proceeding (whether civil, criminal, administrative or
investigative in nature or otherwise) in which such person may be involved by
reason of the fact that he or she is or was serving this Plan in any capacity at
the request of the Company or Administrative Committee.
     Any expense incurred by the Company or the Administrative Committee
relative to the administration of this Plan shall be paid by the Company and/or
may be deducted from the Deferral Accounts of the Participants, as determined by
the Administrative Committee.
     8.02 Claims Procedure.
     (a) Any Participant or Beneficiary (a “Claimant”) who believes that he or
she is entitled to a benefit under the Plan which he or she has not received may
submit a claim to the Administrative Committee. Claims for benefits under this
Plan shall be made in writing, signed by the Claimant or his or her authorized
representative, and must specify the basis of the Claimant’s complaint and the
facts upon which he or she relies in making such claim. A claim shall be deemed
filed when received by the Administrative Committee.
     (b) In the event a claim for benefits is wholly or partially denied by the
Committee, the Administrative Committee shall notify the Claimant in writing of
the denial of the claim within a reasonable period of time, but not later than
ninety (90) days after receipt of the claim, unless special circumstances
require an extension of time for processing, in which case the ninety (90) day
period may be extended to 180 days. The Administrative Committee shall notify
the Claimant in writing of any such extension. A notice of denial shall be
written in a manner reasonably calculated to be understood by

14



--------------------------------------------------------------------------------



 



the Claimant, and shall contain (i) the specific reason or reasons for denial of
the claim; (ii) a specific reference to the pertinent Plan provisions upon which
the denial is based; (iii) a description of any additional material or
information necessary for the Claimant to perfect the claim, together with an
explanation of why such material or information is necessary; and (iv) an
explanation of the Plan’s review procedure.
     (c) Within sixty (60) days of the receipt by the Claimant of the written
notice of denial of the claim, the Claimant may appeal by filing with the
Committee a written request for a full and fair review of the denial of the
Claimant’s claim for benefits. Appeal requests under this Plan shall be made in
writing, signed by the Claimant or his or her authorized representative, and
must specify the basis of the Claimant’s complaint and the facts upon which he
or she relies in making such appeal. An appeal request shall be deemed filed
when received by the Administrative Committee.
     (d) The Administrative Committee shall render a decision on the claim
appeal promptly, but not later than sixty (60) days after the receipt of the
Claimant’s request for review, unless special circumstances (such as the need to
hold a hearing, if necessary), require an extension of time for processing, in
which case the sixty (60) day period may be extended to one hundred twenty
(120) days. The Administrative Committee shall notify the Claimant in writing of
any such extension. The decision upon review shall be written in a manner
reasonably calculated to be understood by the Claimant, and shall contain
(i) the specific reason or reasons for denial of the claim; (ii) a specific
reference to the pertinent Plan provisions upon which the denial is based;
(iii) a statement that the Claimant shall be provided, upon request and free of
charge, reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits; and (iv) a statement of the
Claimant’s right to bring an action under Section 502(a) of ERISA, if the
adverse benefit determination is sustained on appeal.
     (e) No lawsuit by a Claimant may be filed prior to exhausting the Plan’s
administrative appeal process. Any lawsuit must be filed no later than the
earlier of one year after the Claimant’s claim for benefit was denied or the
date the cause of action first arose.
ARTICLE IX
AMENDMENT AND TERMINATION OF PLAN
     9.01 Amendment. The Compensation Committee of the Board, or any person(s)
to whom such committee has delegated the right to amend the Plan, may at any
time amend this Plan in whole or in part, provided, however, that no amendment
shall be effective to decrease the balance in any Deferral Account as accrued at
the time of such amendment. The Administrative Committee shall have authority to
approve administrative and technical amendments that do not materially increase
the cost of the Plan. All participating Companies delegate the power of
Amendment to the Compensation Committee of the Board (or its designee). The
Company may amend the Plan in any other manner that does not cause adverse
consequences under such Code Section or other guidance from the Treasury
Department or IRS, provided that no amendments shall divest otherwise vested
rights of Participants, or their Beneficiaries.

15



--------------------------------------------------------------------------------



 



     9.02 Company’s Right to Terminate. The Compensation Committee may terminate
the Plan (or, where allowed by Section 409A of the Code, a portion of the Plan)
and accelerate any payments due (or that may become due) under the Plan under
the following circumstances:
     (a) Section 409A Change of Control. The Plan termination occurs pursuant to
an irrevocable action of the Compensation Committee that is taken within the
thirty (30) days preceding or the twelve (12) months following a Section 409A
Change of Control, and all other plans sponsored by the Company that are
required to be aggregated with this Plan under Section 409A of the Code are also
terminated with respect to each Participant therein who was employed by the
Company that underwent the Section 409A Change of Control (“Change of Control
Participant”). In the event of such a termination, the Accounts, together with
amounts due to each Change of Control Participant under all aggregated plans,
shall be paid at the time and pursuant to the schedule specified by the
Compensation Committee, so long as all payments are required to be made no later
than twelve (12) months after the date that the Compensation Committee or its
Designee irrevocably approves the termination.
     (b) Company’s Discretion. In the discretion of the Compensation Committee,
provided that: (i) all arrangements sponsored by the Company that would be
aggregated with the Agreement under Treasury Regulation Section 1.409A-1(c) if
the same employee participated in all of the arrangements are terminated;
(ii) no payments other than payments that would be payable under the terms of
the arrangements if the termination had not occurred are made within 12 months
of the termination of the arrangements; (iii) all payments are made within
24 months of the termination of the arrangements; and (iv) the Company does not
adopt a new arrangement that under Treasury Regulation Section 1.409A-1(c) that
would be aggregated with the Agreement if the same service provider participated
in both arrangements, at any time within three years following the date of
termination of the Agreement.
     (c) Dissolution or Bankruptcy Court Order. Within 12 months of a corporate
dissolution of the Company taxed under Section 331 of the Code, or with the
approval of a bankruptcy court pursuant to 11 U.S.C. Section 503(b)(1)(A),
provided that the amounts deferred under the Plan are included in the
Participant’s gross income in the latest of (i) the calendar year in which the
termination occurs, (ii) the calendar year in which the amount is no longer
subject to a substantial risk of forfeiture or (iii) the first calendar year in
which the payment is administratively practicable.
     (d) Other. Due to such other events and conditions as the Commissioner of
the IRS may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.
ARTICLE X
MISCELLANEOUS
     10.01 Unfunded Plan. This Plan is intended to be an unfunded plan
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees, within the meaning
of Sections 201, 301 and 401 of ERISA.

16



--------------------------------------------------------------------------------



 



All payments pursuant to the Plan shall be made from the general funds of the
Company and no special or separate fund shall be established or other
segregation of assets made to assure payment. No Participant or other person
shall have under any circumstances any interest in any particular property or
assets of the Company as a result of participating in the Plan. Notwithstanding
the foregoing, the Company may (but shall not be obligated to) create one or
more grantor trusts, the assets of which are subject to the claims of the
Company’s creditors, to assist it in accumulating funds to pay its obligations
under the Plan. Participants shall have no right to compel the investment of any
amounts deposited in any such trust(s).
     10.02 Nonassignability. Except as specifically set forth in the Plan with
respect to the designation of Beneficiaries, neither a Participant nor any other
person shall have any right to commute, sell, assign, transfer, pledge,
anticipate, mortgage or otherwise encumber, transfer, hypothecate or convey in
advance of actual receipt the amounts, if any, payable hereunder, or any part
thereof, which are, and all rights to which are, expressly declared to be
unassignable and non-transferable. No part of the amounts payable shall, prior
to actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person, nor be transferable by operation of law in the event of a
Participant’s or any other person’s bankruptcy or insolvency.
     10.03 Validity and Severability; Code Section 409A. The invalidity or
unenforceability of any provision of this Plan shall not affect the validity or
enforceability of any other provision of this Plan, which shall remain in full
force and effect, and any prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction. If any provision of the Plan is capable of being interpreted in
more than one manner, to the extent feasible, the provision shall be interpreted
in a manner that does not result in an excise tax under Code Section 409A.
     10.04 Governing Law. The validity, interpretation, construction and
performance of this Plan shall in all respects be governed by the laws of the
State of Louisiana, without reference to principles of conflict of law, except
to the extent preempted by federal law.
     10.05 Employment Status. This Plan does not constitute a contract of
employment or impose on the Participant or the Company any obligation for the
Participant to remain an employee of the Company or change the status of the
Participant’s employment or the policies of the Company and its affiliates
regarding Separation from Service.
     10.06 Underlying Plans and Programs. Nothing in this Plan shall prevent the
Company from modifying, amending or terminating the compensation or the plans
and programs pursuant to which cash awards are earned and which are deferred
under this Plan.

17



--------------------------------------------------------------------------------



 



Exhibit 10.12 Nonqualified Def. Comp. Plan
     IN WITNESS HEREOF, the Plan is hereby executed on the 30th day of December,
2008, to be effective January 1, 2008, unless otherwise stated.

            WITNESSES     SUPERIOR ENERGY SERVICES, INC.
 
         
 /s/ Danna Allo
    By:    /s/ Danny R. Young
 
         
 
         
 /s/ Greg Rosenstein
    Title:     Executive Vice President
 
         

18



--------------------------------------------------------------------------------



 



APPENDIX A
INVESTMENT BENCHMARKS
MONY Series Money Market Portfolio
MONY Series Intermediate Term Bond Portfolio
Fidelity VIP II Asset Manager
T. Rowe Price Equity Income Portfolio
Dreyfus Stock Index Portfolio (S & P 500)
Fidelity VIP II Contrafund (Initial Class)
Alger American Mid Cap Growth
Dreyfus Small Company Portfolio
Janus AS Capital Appreciation
T. Rowe Price International Stock Portfolio

A-1



--------------------------------------------------------------------------------



 



APPENDIX B
ADMINISTRATIVE COMMITTEE
     The members of the Plan’s Administrative Committee are as follows:
Donna Cummins
Wayne Robertson
Greg Rosenstein
Robert Taylor
Danny Young

B-1